Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communications filed 12/22/2021. As per the claims filed 10/14/2020:
 
Claim(s) 1-18 is/are currently pending.
Claim(s) 1, 8, 12 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the initial value” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “wherein the initial value comprises a magic value”. It is unclear what the “magic value” comprises, what makes any regular value a “magic value” or what the purpose of such value is. For purposes of examination, the Examiner interprets the “magic value” as a value.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didier Prophete et al (US PG Pub No. 2017/0076471; Published: 03/16/207)(hereinafter: Prophete).

Claim 12:
As per independent claim 12, Prophete discloses a computer implemented method comprising: reading one or more sections from a serialized data structure, each section having one or more components [[0059] Scene graph API 242 processes the scripts and outputs graphic primitives as serialized scene data 252 in non-procedural-based data structures, passing data instead of commands to the renderer 262. In one example implementation, the non-procedural-based data structure can be expressed in JSON] and for each component, reading entries associated therewith and rendering each component [[0040, 0060] Renderer 262 receives the non-procedural-based data structures that represent the scene to be rendered, from scene graph [0065] fig 3A shows an example vertical bar chart that can be rendered by renderer 262. The chart includes vertical axis label 310, horizontal axis label 330 and individual bars of data by region 350. In some implementations of the unified charting framework].

Claim 13:
As per claim 13, which depends on claim 12 Prophete discloses further comprising rendering non-section items associated with the report [[0074] animation data rendered, 0077 scroll bars, viewport data].

Claim 14:
As per claim 14, which depends on claim 12 Prophete discloses wherein the initial value comprises a magic value [see paragraph 0069 code including initial values].

Claim 16:
As per claim 16, which depends on claim 12 further comprising: Prophete  discloses reading an initial value from the serialized data structure; determining that the initial value identifies that the serialized data structure is a report [[0033-0034, 0036, 0040] serialized data describes data used to generate dashboards that include 1data objects that fully describe charts by their properties. A widget that implements a chart is capable of translating the declarative data object into a data visualization].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prophete in view of Mark Lambert  et al (US PG Pub No. 2008/0046869; Published: 02/21/2008)(hereinafter: Lambert).

Claim 15:
As per claim 15, which depends on claim 12 Prophete discloses serialized data structures but failed to specifically disclose further comprising: determining a version associated with the serialized data structure; and determining if the version associated with the serialized data structure is supported.
Lambert, in the same field of models including serialized data discloses this limitation in that [[0037] model may include a unique identifier and a read compatibility indicator describing the model version or versions that must be understood by any application attempting to read the serialized data, [0048] the meta-data may be utilized in maintaining read compatibility, and may describe a state of serialized data in terms of models containing class instances, versions of the models, compatibility indicators, view construction indicators, and information describing methods to obtain and/or utilize software required to read the model.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the serialized data of Prophete to determine a version associated with the serialized data structure; and to determine if the version associated with the serialized data structure is supported as disclosed by Lambert. The motivation for doing so would have been to efficiently determining and managing version information while preventing data loss (0004-0005).


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prophete in view Yuichi Kawasaki et al (US PG Pub No. 2018/0300543; Published: 10/18/2018)

Claim 17:
As per claim 17, which depends on claim 12 Prophete disclosed a serialized data structure but failed to specifically disclose wherein the serialized data structure is appended to a second data structure.
Kawasaki in the same field of attaching serialized data disclosed this limitation in that [[0191] The page processor 37 subsequently creates a PDF file based on the serialized page data, and attaches the serialized data to the PDF file (step S3000A). The PDF file is created separately from the serialized page data as illustrated in FIG. 15B. The PDF file is provided with specification to attach different files separately, thus the page processor 37 may attach the serialized page data to the PDF file. The serialized page data are attached to the PDF file as illustrated in FIG. 15C.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the serialization teachings of Prophete to append the serialized data structure to a second structure as disclosed by Kawasaki. The motivation for doing so would have been to read, interpret and render serialized data as part of a second more popular and supported file format. 

Claim 18:
As per claim 18, which depends on claim 17, it is rejected under the same rationale as claim 17 above. Additionally, Prophete and Kawasaki disclose wherein the second data structure comprises a portable document format data structure. Kawasaki, [[0191] The page processor 37 subsequently creates a PDF file based on the serialized page data, and attaches the serialized data to the PDF file (step S3000A). The PDF file is created separately from the serialized page data as illustrated in FIG. 15B. The PDF file is provided with specification to attach different files separately, thus the page processor 37 may attach the serialized page data to the PDF file. The serialized page data are attached to the PDF file as illustrated in FIG. 15C].


Allowable Subject Matter

Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the interconnectedness of the independent claims. More specifically, the prior art of record failed to specifically disclose “analyzing the set of data to determine one or more components to be included; ranking each of the one or more report sections; ordering the one or more report sections based on their respective rankings; generating a serialized data structure that encapsulates the set of data, wherein the serialized data structure comprises a structured set of data configured to enable a report renderer to display the one or more report sections and the one or more components associated with each report section” these limitations, in combination with ALL other limitations in the independent claims are not taught by the prior art. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144